                                                                            FILED IN THE
 1                                                                      U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON


 2
                                                                    Jul 15, 2021
 3                                                                     SEAN F. MCAVOY, CLERK


 4
 5                            UNITED STATES DISTRICT COURT
 6                      EASTERN DISTRICT OF WASHINGTON
 7
 8 DEMETRIOS VORGIAS,
 9               Plaintiff,                         No. 1:21-CV-03013-SAB
10               v.
11 COMMUNITY HEALTH OF CENTRAL                      ORDER DENYING
12 WASHINGTON,                                      STIPULATED PROTECTIVE
13               Defendant.                         ORDER
14
15        Before the Court is the parties’ Proposed Stipulated Protective Order, ECF
16 No. 14. The stipulation was considered without oral argument.
17        The parties ask the Court to sign a Protective Order that was drafted and
18 agreed to by the parties. It is this Court’s practice to not enter general Protective
19 Orders that simply set forth the parties’ agreement for handling “confidential”
20 materials.
21        The parties are free to contract between themselves regarding disclosure of
22 information produced in discovery and pursue appropriate remedies in the event of
23 breach; however, the Court will not be party to such an agreement. If, in the future,
24 the parties wish to file specific items of discovery in the court record and protect
25 such items from public access, the Court will entertain an application for a
26 narrowly tailored protective order.
27 //
28 //

     ORDER DENYING STIPULATED PROTECTIVE ORDER # 1
 1       Accordingly, IT IS HEREBY ORDERED:
 2       1. The parties’ Proposed Stipulated Protective Order, ECF No. 14,
 3 DENIED.
       is
 4       IT IS SO ORDERED. The District Court Clerk is hereby directed to file
 5 this Order and provide copies to counsel.
 6       DATED this 15th day of July 2021.
 7
 8
 9
10
11                                      Stanley A. Bastian
12                               Chief United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING STIPULATED PROTECTIVE ORDER # 2
